                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:18-00544 GW (ADS)                                  Date: November 26, 2019
Title: Federico Sanchez v. Stan Sniff, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED

       Plaintiff Federico Sanchez, a pro se pretrial detainee at Robert Presley Detention
Center in Riverside, California, filed a First Amended Complaint alleging violations
under 42 U.S.C. § 1983. [Dkt. No. 8]. On July 11, 2019, the Court dismissed the First
Amended Complaint with leave to amend and ordered Plaintiff to file a second amended
complaint by no later than August 1, 2019. [Dkt. No. 13]. On September 12, 2019, the
Court issued an Order to Show Cause in relation to Plaintiff’s failure to file a second
amended complaint by the deadline. [Dkt. No. 14]. Plaintiff filed a Response to the
Order to Show Cause on September 29, 2019 seeking additional time to file a Second
Amended Complaint. [Dkt. No. 15]. The Court granted Plaintiff an extension of time
and granted Plaintiff leave to file a second amended complaint by no later than
October 30, 2019. [Dkt. No. 16]. As of the date of this order, the Court has not received
a second amended complaint or any response from Plaintiff.

       Plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not be
dismissed for failure to prosecute. Plaintiff’s response must be in writing and filed with
the Court by no later than December 20, 2019. Plaintiff may respond to this ORDER
TO SHOW CAUSE by (a) filing a second amended complaint or (b) filing a statement
with the Court indicating the desire to continue to move forward with the First
Amended Complaint despite the weaknesses noted by the Court in the July 11, 2019
Order.



CV-90 (03/15) – YWD                Civil Minutes – General                       Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:18-00544 GW (ADS)                                   Date: November 26, 2019
Title: Federico Sanchez v. Stan Sniff, et al.


      Plaintiff is expressly warned that failure to timely file a response to this Order to
Show Cause may result in a recommendation to the District Judge that this action be
dismissed without prejudice for failure to prosecute and obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                       Initials of Clerk kh




CV-90 (03/15) – YWD                Civil Minutes – General                        Page 2 of 2
